DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 5/16/2022.
Applicant arguments/remarks made in amendment filed 5/16/2022.
Claims 1, 8, and 15 are amended. Claims 1-20 are pending. 
Response to Arguments
Applicant presents arguments filed 5/16/2022.  Each is addressed.
Applicant argues “Applicant has addressed the limitations based on Examiner’s explanation on page 5 by amending claims 1, 8 and 15……Accordingly, Applicant respectively requests withdrawal of the rejections under 35 U.S.C. § 112(a).”   (Remarks, page 9, paragraph 4.)  However, the amended limitation is:
	“the original MLM comprising of a logistic regression engine, a random forest engine, a neural network and a support-vector machine;”.  
	The way this is written is grammatically incorrect.  For the limitation to be grammatically correct it should read “the original MLM is comprised of one of the following…” Also, there is no support in the specification for this limitation. The language, as written, indicates that the MLM is a combination of all of the machine learning models.  However, the specification recites “wherein the supervised machine-learning model is selected out of the group comprising a neural network, a logistic regression model, a random forest model, a model of a support-vector machine, and a decision model”. (Specification, paragraph [0091], subparagraph 9.) Therefore, the specification supports that the MLM may be any one of the listed machine learning models. Therefore, the rejection under 35 U.S.C. § 112(a) is proper and maintained.  For the purpose of examination, Examiner is interpreting the limitation as: the original MLM is comprised of one of the following: a logistic regression engine, a random forest engine, a neural network or a support-vector machine.
Applicant argues that “For at least the reasons cited in the 102 rejection, ZHANG nor BOLUKBASI does not disclose all the features of the independent claims 1, 8, and 15” as amended.  (Remarks, page 11, paragraph 7.)  However, the argument is moot in view of new grounds of rejection necessitated by amendment. See detailed rejection.
Applicant argues “Applicant’s claims 2-7, 9-14, and 16-20 indirectly import the features/limitations described above based on their dependence from claims 1, 8 and 15, respectively. Accordingly, Applicant contends for at least these reasons, claims are patentable over the cited references.” (Remarks, page 12, paragraph 1.)  However, the independent claims remain rejected.  Therefore, the dependent claims remain rejected as well. See detailed rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the original MLM comprising of a logistic regression engine, a random forest engine, a neural network and a support vector machine” in line 8.  This is grammatically incorrect.  To be grammatically correct the limitation would read “the original MLM is comprised of …” However, there is no support for this in the specification.  The specification recites “wherein the supervised machine-learning model is selected out of the group comprising a neural network, a logistic regression model, a random forest model, a model of a support-vector machine, and a decision model” in paragraph [0091], subparagraph 9. The claim language, as written, indicates that the MLM comprises all of the models combined whereas the specification recites that the MLM can be any one of the listed models. Therefore the amendment is not supported by the specification.  Correction is required.
	For the purpose of examination, Examiner is interpreting the claim limitation as “the original MLM is comprised of one of the following: a logistic regression engine, a random forest engine, a neural network, or a support-vector machine.”
	Claims 8, and 15 also contain the limitation “the original MLM comprising of a logistic regression engine, a random forest engine, a neural network and a support vector machine” and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Mitigating Unwanted Biases with Adversarial Learning, herein Zhang), and Wadsworth et al (Achieving Fairness through Adversarial Learning: an Application to Recidivism Prediction, herein Wadsworth). 
Regarding claim 1,
	Zhang teaches a computer-implemented method, the method for improving fairness and reducing discriminatory bias in a supervised machine-learning model, the method comprising: (Zhang, page 335, column 1, paragraph 2, line 7 “The method is flexible and applicable to multiple definitions of fairness as well as a wide range of gradient-based learning models, including both regression and classification tasks.” And, page 335, column 1, paragraph 1, line 4 “we present a framework for mitigating such biases by including a variable for the group of interest and simultaneously learning a predictor and an adversary.” And, page 335, column 2, paragraph 3, line 2  “We consider supervised deep learning tasks in which the task is to predict an output variable Y given and input variable X, while remaining unbiased with respect to some variable Z.” In other words, method is computer-implemented method, for mitigating…biases is for improving fairness and reducing discriminatory bias, and supervised deep learning is supervised machine learning model.)
	receiving by a reinforcement learning engine an original version of a machine learning model (MLM) including a plurality of parameter values, a plurality of hyperparameter values, a plurality of environmental parameter values, an original performance value  and an original fairness value that reflects fairness with respect to segmented relevant sub-groups (Zhang, Figure 1, and page 335, column 1, paragraph 1, line 4 “We present a framework for mitigating such biases by including a variable for the group of interest and simultaneously learning a predictor and an adversary.” And, page 335, column 2, paragraph 2, line 1 “Work on training machine learning systems that output fair decisions has defined several useful measurements for fairness: Demographic Parity, Equality of Odds, and Equality of Opportunity.  These can be imposed as constraints or incorporated into a loss function in order to mitigate disproportional outcomes in the system’s output predictions regarding a protected demographic, such as sex.  In this paper, we examine these fairness measures in the context of adversarial debiasing.  We consider supervised deep learning tasks in which the task is to predict an output variable Y given an input variable X, while remaining unbiased with respect to some variable Z.  We refer to Z as the protected variable. For these learning systems, the predictor is learning from a training set of (input, output, protected) tuples (X, Y, Z).  The predictor f is usually given access to the protected variable Z, though this is not strictly necessary.” And, page 3, column 1, paragraph 1, line 1 “We updated U to minimize LA at each training time step, according to the gradient. We modify W according to the expression:     			
    PNG
    media_image1.png
    31
    435
    media_image1.png
    Greyscale
      
where 
    PNG
    media_image2.png
    11
    11
    media_image2.png
    Greyscale
  is a tunable hyperparameter that can vary at each time step and we define projvx = 0 if v = 0.” And, page 336,  column 2, paragraph 3, line 1 “We begin with a model, which we call the predictor, trained to accomplish the task of predicting Y given X. As in Figure 1, we assume that the model is trained by attempting to modify weights W to minimize some loss  
    PNG
    media_image3.png
    23
    66
    media_image3.png
    Greyscale
, using a gradient-based method such as stochastic gradient descent.” And, page 336, column 1, paragraph 3, line 2 “A predictor f will be trained to model Y as accurately as possible while satisfying one of the above equality constraints.  Demographic parity will be achieved by introducing an adversary g which will attempt to predict a value for Z from 
    PNG
    media_image4.png
    22
    13
    media_image4.png
    Greyscale
 . The gradient of g will then be incorporated into the weight update rule of f so as to reduce the amount of information about Z transmitted through 
    PNG
    media_image4.png
    22
    13
    media_image4.png
    Greyscale
.”

    PNG
    media_image5.png
    179
    587
    media_image5.png
    Greyscale

(Examiner notes it is unclear from the context of the claims what “environmental parameters” entail. The specification of the instant application, recites “In the proposed concept, these environmental parameters may be the parameters of the machine-learning model as well as related hyper-parameters.” (Specification, paragraph [0027].) Nowhere else in the specification are “environmental parameters” mentioned. Therefore, Examiner is interpreting “environmental parameters” as parameters of the machine-learning model as well as related hyper-parameters as described in paragraph [0027].  In other words, the adversary is the reinforcement learning engine, the predictor “trained to accomplish the task of predicting Y given X” is the original version of the MLM including a plurality of hyperparameter values and environmental parameter values, trained to minimize some loss 
    PNG
    media_image3.png
    23
    66
    media_image3.png
    Greyscale
 is original performance value being iteratively updated, and the predictor which learns from a training set of (input, output, protected) tuples (X, Y, Z) is the original machine learning model (MLM), W and U are weights which are parameter values, tunable hyperparameter is a hyperparameter value, parameters and hyper-parameters are environmental parameters, and several useful measurements for fairness: Demographic Parity, Equality of Odds, and Equality of Opportunity are an original fairness value that reflects fairness with respect to segmented relevant sub-groups.  Examiner notes from specification paragraphs [0058] and [0059] of the instant application that all that is required of a reinforcement learning engine is that it “calculates a reward” which is based on performance and fairness of the supervised machine-learning model and gives feedback (i.e. reinforcement) to the machine learning model which then forces an adjustment.  This is precisely what is happening in Zhang.  The only difference is Zhang labels the reinforcement learning engine as “Adversary” instead of reinforcement learning engine.) , wherein
the plurality of hyperparameter values and the plurality of parameter values have been randomized and the original MLM comprising (interpreted as one of – see paragraph 7 for interpretation)  a logistic regression engine, a random forest engine, a neural network and (interpreted as or – see paragraph 7) a support-vector machine (Examiner notes that nowhere in the specification of the instant application is the phrase “parameter values have been randomized.”  The word “randomized” is also not in the specification.  The specification recites “the method comprises linking, 102, the supervised machine-learning model (MLM) to a reinforcement learning meta-model (RLMM), selecting, 104, a list of hyper-parameters and parameters of the supervised machine-learning model.  In some embodiments the selection of parameters may be done randomly.” (Specification, paragraph [0042], line 3.)  Examiner is thus interpreting the limitation as “In some embodiments, the initial selection of parameters may be done randomly.”  Zhang teaches this.  (Zhang, Figure 1, and page 337, column 2, paragraph 2, line 1 “We generate a training sample (x(i), y(i),z(i))ni=1 (where z is the protected variable) as follows. For each i, let r ϵ 0,1 be picked uniformly at random. And, page 339, column 2, paragraph 3, line 1 “Our predictor model is straightforward logistic regression:  
    PNG
    media_image6.png
    21
    11
    media_image6.png
    Greyscale
 = σ(w * x + b), where σ is the sigmoid function.” In other words, for each i, let r ϵ 0, 1 be picked uniformly at random is the plurality of hyperparameter values and the plurality of parameter values have been randomized, predictor model is MLM, and (from figure 1) the predictor model is a neural network which is one of a logistic regression engine, a random forest engine, a neural network, or a support-vector machine.);  
adjusting by a reinforcement learning engine at least some of the parameter values and at least some of the hyperparameter values and at least some of the environmental parameter values of the original version of the MLM to create a provisional version of the MLM; (Zhang, page 3, column 1, paragraph 1, line 1 “We updated U to minimize LA at each training time step, according to the gradient. We modify W according to the expression: 					
    PNG
    media_image7.png
    20
    264
    media_image7.png
    Greyscale
            (1) 
where 
    PNG
    media_image2.png
    11
    11
    media_image2.png
    Greyscale
  is a tunable hyperparameter that can vary at each time step and we define projvx = 0 if v = 0.” In other words, updating to minimize LA is adjusting by a reinforcement learning engine, W and U are parameters which are updated, 
    PNG
    media_image2.png
    11
    11
    media_image2.png
    Greyscale
 is a hyperparameter which is updated, parameters and hyperparameters are environmental parameters, and after updating, the predictor (from Figure 1, and previous mapping) is a provisional version of the MLM.)
	determining by a reinforcement learning engine a fairness value and a performance metric for the provisional version of the MLM by operations including the following: receiving a reinforcement learning meta model (RLMM) that defines a plurality of fairness related objectives and a reward function reflecting the plurality of fairness related objectives; (Zhang, page 335, column 2, paragraph 2, line 1 “Work on training machine learning systems that output fair decisions has defined several useful measurements for fairness: Demographic Parity, Equality of Odds, and Equality of Opportunity.  These can be imposed as constraints or incorporated into a loss function in order to mitigate disproportional outcomes in the system’s output predictions regarding a protected demographic, such as sex.  In this paper, we examine these fairness measures in the context of adversarial debiasing.  We consider supervised deep learning tasks in which the task is to predict an output variable Y given an input variable X, while remaining unbiased with respect to some variable Z.  We refer to Z as the protected variable. For these learning systems, the predictor 
    PNG
    media_image8.png
    24
    86
    media_image8.png
    Greyscale
 is learning from a training set of (input, output, protected) tuples (X, Y, Z).  The predictor f is usually given access to the protected variable Z, though this is not strictly necessary.” In other words, work on training machine learning systems that output fair decisions has several useful measurements for fairness, where Z as the protected variable is determining a fairness value for the provisional version of the MLM,  
    PNG
    media_image8.png
    24
    86
    media_image8.png
    Greyscale
 is the performance metric,  incorporated into a loss function is a reward function, and the gradient descent algorithm for the learning algorithm used with the adversarial learning framework is the reinforcement learning meta model.) 
	operating the provisional version of the MLM based on a training dataset; (Zhang, page 340, column 1, paragraph 2, line 1 “We train the model twice, once with debiasing and once without, and present side-by-side confusion matrices on the test set for income bracket with respect to the protected variable values Male and Female, shown in Table 3, and we present the false positive rates (FPR) and false negative rates (FNR) in Table 4.” In other words, we train the model is operating the provisional version of the MLM based on a training dataset.)
evaluating the provisional version of the MLM based on a validation dataset; (Zhang, page 340, column 1, paragraph 2, line 1 “We train the model twice, once with debiasing and once without, and present side-by-side confusion matrices on the test set for income bracket with respect to the protected variable values Male and Female, shown in Table 3, and we present the false positive rates (FPR) and false negative rates (FNR) in Table 4.” 

    PNG
    media_image9.png
    240
    557
    media_image9.png
    Greyscale

In other words, present side-by-side confusion matrices on the test set is evaluating the provisional version of the MLM, and test set is validation set.)
during the operation of the provisional version of the MLM, calculating, by the RLMM, reward values based on the reward function; and determining a provisional fairness value for the provisional version of the MLM based upon the reward values; (Zhang, page 335, column 1, paragraph 1, line 4 “We present a framework for mitigating such biases by including a variable for the group of interest and simultaneously learning a predictor and an adversary.  The input to the network X, here text or census data, produces a prediction Y, such as an analogy completion or income bracket, while the adversary tries to model a protected variable Z, here gender or zip code. The objective is to maximize the predictor’s ability to predict Y while minimizing the adversary’s ability to predict Z.  Applied to analogy completion, this method results in accurate predictions that exhibit less evidence of stereotyping Z.  … The method is flexible and applicable to multiple definitions of fairness as well as a wide range of gradient-based learning models, including both regression and classification tasks.” And, page 336, column 1, paragraph 3, line 2 “A predictor f will be trained to model Y as accurately as possible while satisfying one of the above equality constraints.  Demographic parity will be achieved by introducing an adversary g which will attempt to predict a value for Z from 
    PNG
    media_image4.png
    22
    13
    media_image4.png
    Greyscale
 . The gradient of g will then be incorporated into the weight update rule of f so as to reduce the amount of information about Z transmitted through 
    PNG
    media_image4.png
    22
    13
    media_image4.png
    Greyscale
.” In other words, the predictor is the MLM, 
    PNG
    media_image10.png
    23
    16
    media_image10.png
    Greyscale
 is the provisional fairness value, and the stochastic gradient descent algorithm combined with the adversarial learning network is the RLMM.)
	determining a provisional performance value for the provisional version of the MLM; (Zhang, Figure 1, and, page 336, column 2, paragraph 3, line 1 “We begin with a model, which we call the predictor, trained to accomplish the task of predicting Y given X.” In other words, from Figure 1, 
    PNG
    media_image4.png
    22
    13
    media_image4.png
    Greyscale
, minimized from 
    PNG
    media_image11.png
    22
    66
    media_image11.png
    Greyscale
 is provisional performance value.)
	determining that the provisional fairness value is greater than the original fairness value; (Zhang, page 336, column 2, paragraph 3, line 1 “We begin with a model, which we call the predictor, trained to accomplish the task of predicting Y given X.  As in Figure 1, we assume that the model is trained by attempting to modify weights W to minimize some loss 
    PNG
    media_image12.png
    19
    78
    media_image12.png
    Greyscale
using a gradient-based method such as stochastic gradient descent.  The output layer of the predictor is then used as an input to another network called the adversary which attempts to predict Z.  This part of the network corresponds to the discriminator in a typical GAN [4].  We will suppose the adversary has loss term 
    PNG
    media_image13.png
    24
    68
    media_image13.png
    Greyscale
 and weights U.  Depending on the definition of fairness being achieved, the adversary may have other inputs.
For Demographic Parity, the adversary gets the predicted label 
    PNG
    media_image14.png
    21
    12
    media_image14.png
    Greyscale
 .  Intuitively, this allows the adversary to try to predict the protected variable using nothing but the predicted label.  The goal of the predictor is to prevent the adversary from doing this.
For Equality of Odds, the adversary gets 
    PNG
    media_image14.png
    21
    12
    media_image14.png
    Greyscale
 and the true label Y. 
For Equality of Opportunity on a given class y, we can restrict the training set of the adversary to training examples where Y = y3.
In other words, updating weights U is determination that the provisional fairness value is greater than the original fairness value.)
	determining that the provisional performance value is greater than the original performance value (Zhang, page 336, column 2, paragraph 3, line 1 “We begin with a model, which we call the predictor, trained to accomplish the task of predicting Y given X.  As in Figure 1, we assume that the model is trained by attempting to modify weights W to minimize some loss 
    PNG
    media_image12.png
    19
    78
    media_image12.png
    Greyscale
using a gradient-based method such as stochastic gradient descent.” In other words, the process of training the predictor progresses by minimizing some loss function using a gradient based method.  This is iteratively determining that the provisional performance value is greater than the original performance value.);
	Thus far, Zhang does not explicitly teach P201809034US01Page 28 of 34responsive to the determination that the provisional fairness value and the provisional performance value is greater than the original fairness value and the original performance value, respectively, replacing, by a reinforcement learning engine, the original version of the MLM with the provisional version of the MLM and replacing the original fairness value with the provisional fairness value.
	Wadsworth teaches responsive to the determination that the provisional fairness value and the provisional performance value is greater than the original fairness value and the original performance value, respectively, replacing, by a reinforcement learning engine, the original version of the MLM with the provisional version of the MLM and replacing the original fairness value with the provisional fairness value (Wadsworth, Figure 1, and page 2, column 1, line 1 “We start with a multi-layer network N that outputs a probability of recidivism, denoted 
    PNG
    media_image15.png
    25
    14
    media_image15.png
    Greyscale
. 
    PNG
    media_image15.png
    25
    14
    media_image15.png
    Greyscale
 is our primary prediction objective, and N is our baseline.  We now want our output 
    PNG
    media_image15.png
    25
    14
    media_image15.png
    Greyscale
 to satisfy demographic parity or equality of odds for demographic D. Even if D is not an input feature to our neural network, it may be correlated with other features, from which the network can learn a bias.  Demographic Parity Model: We input the logit from N (the unnormalized predicted recidivism probability, i.e., just before the sigmoid) to an adversarial neural network A that learns to classify demographic D.  If 
    PNG
    media_image15.png
    25
    14
    media_image15.png
    Greyscale
 is biased for demographic D, A should learn to have a high accuracy because the logit will be highly predictive of D.  Our goal is for neural network N to predict 
    PNG
    media_image15.png
    25
    14
    media_image15.png
    Greyscale
 accurately and for A to predict D poorly.” And, page 2, column 2 paragraph 5, line 1 “Our goal is for neural network N to predict 
    PNG
    media_image15.png
    25
    14
    media_image15.png
    Greyscale
 accurately and for A to predict D poorly.  If we achieve this, our model will be outputting an unbiased, accurate 
    PNG
    media_image15.png
    25
    14
    media_image15.png
    Greyscale
. More specifically, we use binary cross-entropy losses for N and A, which we refer to as Ly and Ld, respectively. To train A, we back-propagate Ly through A.  However, we need to train N to be good at predicting  
    PNG
    media_image15.png
    25
    14
    media_image15.png
    Greyscale
 and bad at predicting a logit that is highly correlated with D.  If we subtract Ld from Ly, N will be encouraged to maximize Ld, which will reduce a logit that cannot be used to predict race and 
    PNG
    media_image15.png
    25
    14
    media_image15.png
    Greyscale
 values that are closer to achieving parity. 

    PNG
    media_image16.png
    210
    534
    media_image16.png
    Greyscale

In other words, as we iterate through the training, 
    PNG
    media_image15.png
    25
    14
    media_image15.png
    Greyscale
 is provisional performance value, logit correlation value with D is provisional fairness value, each iteration correcting the loss function of Ly and Ld is provisional values being greater than original values,  the original trained neural network N is the original version of the MLM, the trained model after correction for demographics is the new provisional MLM, and the combination of the neural network and the adversarial network as depicted in Figure 1 is the reinforcement learning engine.).
	Both Wadsworth and Zhang are directed to correcting bias and unfairness in machine learning, among other things.  In view of the teaching of Zhang, it would be obvious to combine the teaching of Wadsworth into Zhang before the effective filing date of the claimed invention.  This would result in more explicitly demonstrating improvements in both performance and fairness in machine learning models is necessary and possible.
One of ordinary skill in the art would be motivated to do this because in addition to accuracy, fairness needs to be considered when using a machine learning model. (Wadsworth, page 1, column 1 , paragraph 2 “Machine learning models and other data-based algorithms are being used increasingly in decision -making processes that affect individual lives.  No longer is accuracy the only concern when developing models – fairness must be taken into account as well.  Criminal risk assessment (Angwin et al., 2016), salary prediction (BBC, 2018), and loan approvals (Swarns, 2015) are examples of cases where existing societal biases against a certain gender or race can be perpetuated by machine learning or other algorithms and existing discrimination.”)
Regarding claim 2,
	The combination of Zhang and Wadsworth teaches the computer-implemented method of claim 1,
	further comprising: iteratively repeating the operations of until the original fairness value exceeds a predetermined threshold, wherein the predetermined threshold comprises of a performance metric, a preciseness metric and a fairness metric.  (Zhang, page 337, column 2, paragraph 1, 
“THEORETICAL GUARANTEES

    PNG
    media_image17.png
    375
    596
    media_image17.png
    Greyscale

Proof:  Since the adversary converges, 
    PNG
    media_image18.png
    19
    241
    media_image18.png
    Greyscale
 otherwise, since LA is convex in U, the adversary’s weights would move toward U0.  In other words, the adversary’s minimum is the point at which the adversary gains an advantage from using 
    PNG
    media_image14.png
    21
    12
    media_image14.png
    Greyscale
 .  Similarly, since the predictor converges, 
    PNG
    media_image19.png
    23
    246
    media_image19.png
    Greyscale
. Otherwise, the predictor would be able to increase the adversary’s loss by moving toward W0, and the projection term and negative weight on 
    PNG
    media_image20.png
    22
    59
    media_image20.png
    Greyscale
 in Eqn. 1 would push the predictor to move towards 0.  Then:

    PNG
    media_image21.png
    133
    443
    media_image21.png
    Greyscale

so we must have 
    PNG
    media_image22.png
    20
    243
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    17
    20
    media_image23.png
    Greyscale

In other words, the learning model iterates through the training adjusting weights is iteratively repeating the operations,  LA(W*, U*) = LA(W*,U0) is the threshold that must be met, the relative difference between LA(W*, U*) and LA(W*, U0) is performance, the equality between LA(W*, U*) and LA(W*, U0) is preciseness, and, when LA(W*, U*) = LA(W*,U0), then there is no bias, and, as such, is a measure of fairness. The above proven proposition 5.1 is proof that the debiasing is optimal which exceeds a predetermined threshold.)
Regarding claim 4,
	The combination of Zhang and Wadsworth teaches the computer-implemented method of claim 1,
	wherein the fairness related objectives include at least one of the following: gender, age, nationality, religious beliefs, ethnicity and orientation.  (Zhang, page 336, column 2, paragraph 4, line 7 “For Demographic Parity, the adversary gets the predicted label 
    PNG
    media_image14.png
    21
    12
    media_image14.png
    Greyscale
 .  Intuitively, this allows the adversary to try to predict the protected variable using nothing but the predicted label.”  In other words, Demographic Parity is at least one of the following: gender, age, nationality, religious beliefs, ethnicity and orientation.)


Regarding claim 5,
	The combination of Zhang and Wadsworth teaches the computer-implemented method of claim 1,
	further comprising: linking the original MLM to the reinforcement learning meta model based on a configuration and a read out.  (Zhang, Figure 1, In other words, the adversary model coupled with stochastic gradient descent is reinforcement learning, predictor is MLM, and predictor linked to the adversary model is linking the original MLM to the reinforcement learning meta model.) 
Regarding claim 6,
	The combination of Zhang and Wadsworth teaches the computer-implemented method of claim 1,
	wherein the plurality of parameter values includes a value for at least one of the following parameter types: weighing factors, offsets and activation function variables.  (Zhang, page 336, column 2, paragraph 3, line 2 “As in Figure 1, we assume that the model is trained by attempting to modify weights W to minimize some loss 
    PNG
    media_image24.png
    21
    78
    media_image24.png
    Greyscale
 using a gradient-based method such as stochastic gradient descent.”  In other words, weights are values, and weights is at least one of the following parameter types: weight factors, offsets, and activation function variables.)  
Regarding claim 7,
	The combination of Zhang and Wadsworth teaches the computer-implemented method of claim 1,
	wherein the plurality of hyperparameter values include a value for at least one of the following hyperparameter types: type of activation function, number of nodes per layer, number of layers of a neural network and machine-learning model.  (Zhang, page 3, column 1, paragraph 1, line 1 “We updated U to minimize LA at each training time step, according to the gradient. We modify W according to the expression:     
    PNG
    media_image1.png
    31
    435
    media_image1.png
    Greyscale
      
where 
    PNG
    media_image2.png
    11
    11
    media_image2.png
    Greyscale
  is a tunable hyperparameter that can vary at each time step and we define projvx = 0 if v = 0.” In other words, σ is a type of activation function which is a hyperparameter of the machine-learning model.) 
Claims 8-9, and 11-14 are computer program product claims comprising one or more non-transitory computer readable storage media and program instructions corresponding to computer-implemented method claims 1-2, and 4-7, respectively.  Otherwise, they are the same.  It is implicit that a computer-implemented method requires a processor and at least one non-transitory computer readable storage media, as well as program instructions in order to execute. Therefore, claims 8-9, and 11-14 are rejected for the same reasons as claims 1-2, and 4-7, respectively.
Claims 15-16, and 17-20 are computer system claims corresponding to computer-implemented method claims 1-2, and 4-7, respectively.  Otherwise, they are the same.  It is implicit that a computer-implemented method requires a computer system with one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media in order to execute.  Therefore, claims 15-16, and 17-20 are rejected for the same reasons as claims 1-2, and 4-7, respectively.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Wadsworth, in view of Bolukbasi et al (Man is to Computer Programmer as Woman is to Homemaker? Debiasing Word Embeddings, herein Bolukbasi).
Regarding claim 3,
	The combination of Zhang and Wadsworth teaches the computer-implemented method of claim 2, wherein 
	Thus far, the combination of Zhang and Wadsworth does not explicitly teach the performance metric is a F-score and the fairness metric is an average difference between data samples that only differ in protected attributes. 
	Bolukbasi teaches the performance metric is a F-score and the fairness metric is an average difference between data samples that only differ in protected attributes. (Bolukbasi, Figure 4, and page 7, paragraph 5, line  1 “We generalize this list to the entire 3 million words in the Google News embedding using a linear classifier, resulting in the set S of 6,449 gender-specific words. More specifically, we trained a linear Support Vector Machine (SVM) with regularization parameter of C = 1.0. We then ran this classifier on the remaining words, taking S = S0 U S1, where S1 are the words labeled as gender specific by our classifier among the words in the entire embedding that are not in the 26,377 words of w2vNEWS.  Using 10-fold cross-validation to evaluate the accuracy, we find an F-score of .627 +- .102.” And, page 5, paragraph 4 “Given the gender neutral words, denoted by N, and the gender direction learned from above, g, we define the direct gender bias of an embedding to be 
    PNG
    media_image25.png
    45
    271
    media_image25.png
    Greyscale
, where c is a parameter that determines how strict do we want to be in measuring bias.” In other words, F-score is performance metric,  
    PNG
    media_image26.png
    34
    158
    media_image26.png
    Greyscale
  is the fairness metric for a data item, and  
    PNG
    media_image25.png
    45
    271
    media_image25.png
    Greyscale
 is the fairness metric averaged over the data samples that only differ in protected attributes.)
	Both Bolukbasi and the combination of Zhang and Wadsworth are directed to correcting bias and unfairness in machine learning, among other things.  In view of the teaching of the combination of Zhang and Wadsworth, it would be obvious to combine the teaching of Bolukbasi into the combination of Zhang and Wadsworth before the effective filing date of the claimed invention.  This would result in being able to use F-scores to  measure evaluate bias in machine learning.
One of ordinary skill in the art would be motivated to do this because bias is being further promulgated through the use of machine learning algorithms. (Bolukbasi, page 1, paragraph 1, line 1 “The blind application of machine learning runs the risk of amplifying biases present in data.  Such a danger is facing us with word embedding, a popular framework to represent text data as vectors which has been used in many machine learning and natural language processing tasks.”)
Claim 10 is a computer program product claim corresponding to computer-implemented method claim 3.  Otherwise, they are the same.  Therefore, claim 10 is rejected for the same reasons as claim 3.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124